Citation Nr: 9905396	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thigh with fascial herniation and 
retained metallic foreign body, and internal derangement of 
the left knee, postoperative, with degenerative joint disease 
and anterior cruciate ligament laxity, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
shell fragment wound of the left thigh.  The veteran filed a 
timely appeal to this adverse determination.

A review of the record reveals that at the time of the 
veteran's October 1994 VA examination, the veteran's 
principal subjective complaint was of left knee pain, to 
particularly include "medial patellar pain along [the] left 
thigh scar."  It is thus somewhat unclear whether the 
veteran's original claim for an increased rating due to 
"additional problems for my left knee" was limited to the 
knee joint alone, or was meant to include the scar along the 
area of the knee as well.  This distinction is potentially 
important since the veteran's left thigh scar has been 
separately rated under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The Board thus determines that a liberal reading of 
the veteran's statements reasonably raises the issue of 
entitlement to an increased (compensable) rating for a shell 
fragment wound scar of the left leg.  See Douglas v. 
Derwinski, 2 Vet.App. 435, 438-39 (1992); EF v. Derwinski, 
324, 326 (1991).  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of a shell fragment wound of the 
left thigh are currently manifested by tenderness along the 
area of a left thigh scar, with full knee extension, slightly 
limited knee flexion, degenerative joint disease of the knee, 
and anterior cruciate ligament laxity, with complaints of 
pain on ambulation and climbing stairs.

3.  The veteran suffers from degenerative arthritis which 
results in painful knee motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent under Diagnostic Code 5314 for residuals of a shell 
fragment wound of the left thigh with fascial herniation and 
retained metallic foreign body, and internal derangement of 
the left knee, postoperative, with degenerative joint disease 
and anterior cruciate ligament laxity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5314 
(1998).

2.  The schedular criteria for a separate rating of 10 
percent under Diagnostic Code 5003 for degenerative arthritis 
of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, Diagnostic Code 5003 (1998); VAOPGCPREC 23-97 
(July 1, 1997).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, by a rating 
decision dated in October 1995, the RO granted the veteran's 
claim for service connection for a left knee condition.  
However, the RO rated the disorder as part of the left thigh 
injury since both disorders affected the left knee joint, and 
a separate evaluation for the knee alone would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14 (1998).  In 
any case, the RO noted that in its January 1995 rating 
decision on appeal, it had already evaluated the veteran's 
left knee problems as part of his service connected left 
thigh injury, but simply did not make it explicit in its 
rating that the knee problems were considered part of the 
service-connected thigh injury evaluation.  Thus, the Board 
shall evaluate the left thigh and left knee disorders as one 
disability.

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the left thigh and knee is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate a schedular evaluation of the veteran's 
disorder have been properly developed.  No further assistance 
to the veteran is required on that issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's shell fragment wound disorder includes a VA 
discharge summary dated in April 1994.  This summary 
indicates that the veteran was hospitalized for a left knee 
arthroscopy with medial meniscus debridement.

Also of record is the report of a VA examination conducted in 
October 1994.  At that time, he complained of a throbbing 
pain in the left knee for the past 20 years, with most of the 
pain in the medial patellar area along the left thigh scar.  
Physical examination revealed tenderness along the left thigh 
scar, but with no swelling, subluxation of the knee, lateral 
instability, non-union, loose motion, or malunion.  The only 
deformity noted was the scar of the left lateral thigh.  
Range of motion testing of the left knee revealed flexion to 
130 degrees and extension to 0 degrees.  X-rays of the left 
knee and left hip were reportedly negative, although actual 
copies of these x-ray reports are not of record.  The 
examiner diagnosed a sensitive scar of the left thigh, and 
mild degenerative joint disease of the left knee with 
anterior cruciate ligament laxity.

In October 1998, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he stated that he had been diagnosed 5 years earlier with 
degenerative joint disease of the left knee, and had 
undergone left knee arthroscopy in April 1994.  He stated 
that walking was slow and painful, and that he could only 
walk 200 to 300 feet or climb one flight of stairs before his 
knee and thigh became painful.  He stated that he took 
prescription anti-inflammatories for his knee, which helped 
reduce swelling somewhat.  He stated that he wore a knee 
brace on his left knee every day.  He sated that he worked as 
a mail sorter for the U.S. Postal Service, which was a 
sedentary job which allowed him to sit all day.  He stated 
that he had lost 5-6 days in the previous year due to his 
disability, of which 2 days were for regularly scheduled 
check-up examinations.

The Board notes that at the beginning of the hearing, the 
veteran requested that the record remain open for a period of 
30 days following the date of the hearing to allow him the 
opportunity to submit additional evidence.  The record was, 
accordingly, held open for such a period.  However, it does 
not appear that any additional evidence has been submitted, 
and thus the Board finds that adjudication is proper at this 
time.

The veteran's service-connected residuals of a shell fragment 
wound have been evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314, 
pursuant to which the severity of injury to the muscles of 
Group XIV is evaluated.  DC 5314 states that Muscle Group XIV 
includes those muscles responsible for extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial band, postural 
support of the body, and synchronizing the hip and the knee, 
acting in conjunction with the hamstrings.  Muscles listed as 
part of this group include the sartorius, rectus femoris, 
vastus externus, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  Pursuant to this code, a 
noncompensable (zero percent) rating is warranted if 
impairment of this muscle group is slight.  If it is 
moderate, a 10 percent rating is warranted.  If it is 
moderately severe, a 30 percent rating is warranted.  
Finally, if the impairment is severe, a 40 percent rating is 
warranted.

A review of the evidence detailed above reveals that a recent 
VA examination revealed no swelling, subluxation, lateral 
instability, non-union, loose motion, or malunion of the left 
knee.  The only objective findings of any disability were 
notations of tenderness in the area the left lateral thigh 
scar and anterior cruciate ligament laxity.  The examiner 
diagnosed a sensitive scar of the left thigh and mild 
degenerative joint disease of the left knee.  These objective 
findings, standing alone, are not indicative of a disability 
which is more than moderate in severity, and thus would 
normally warrant no more than a 10 percent rating under the 
criteria of DC 5314.

However, the veteran has provided extensive testimony, which 
the Board finds credible, as to the ways in which the pain 
and decreased range of motion of his left knee have made the 
normal tasks of everyday living difficult.  Specifically, the 
veteran has complained of constant throbbing pain and 
swelling of the left knee, which makes everyday tasks such as 
walking up steps or walking more than 200 or 300 feet 
difficult.  He has also testified as to the need for the 
daily use of a left knee brace to prevent instability, and 
the frequent use of prescription anti-inflammatories to 
reduce swelling of the knee joint.  In this regard, the Board 
notes that while lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet.App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Furthermore, several of these complaints, to include 
pain on motion and joint laxity, have been objectively 
confirmed upon medical examination.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet.App. 202, 206-7 (1995).  The Board therefore 
determines that the objective evidence of moderate impairment 
to Muscle Group XIV, including limited left knee motion, when 
viewed in conjunction with the veteran's hearing testimony 
and consistent complaints of constant throbbing pain on use 
and swelling in the left knee, which the Board finds 
credible, establishes that the veteran's shell fragment wound 
disorder more closely approximates the "moderately severe" 
level of severity contemplated by a 30 percent rating under 
DC 5314.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  However, since the maximum rating under DC 5260, 
pursuant to which the severity of limitation of leg flexion 
is rated, is 30 percent, an analysis under this code could 
not result in a higher rating.  Although a rating in excess 
of 30 percent is available under DC 5261, pursuant to which 
the severity of limitation of leg extension is rated, this 
code is not for application the veteran has been found to 
have full leg extension.  Finally, an analysis under DC 5257, 
pursuant to which the severity of recurrent subluxation or 
lateral instability of the knee is rated, could not result in 
a higher rating, since a 30 percent rating is the maximum 
rating available under this code.

However, given the finding of anterior cruciate ligament 
laxity of the left knee on the most recent examination, the 
Board finds that an analysis under DC 5257, while not 
advantageous in this case, would be applicable.  In this 
regard, the Board notes that subsequent to the most recent 
October 1995 RO rating action, the VA General Counsel issued 
O.G.C. Prec. 23-97 (Jul. 1, 1997) (a copy of which is 
included in the claims folder).  In that precedent opinion, 
the General Counsel concluded that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.  This opinion further 
stated that, since the plain terms of DC 5257 and DC 5003 
suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(1998).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  The Board notes 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeals process has been concluded, the version most 
favorable to the appellant normally applies.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Accordingly, in consideration of the 
veteran's claim of entitlement to an increased rating, RO 
consideration of VAOPGCPREC 23-97 is warranted.

The severity of degenerative arthritis is evaluated under DC 
5003, which provides that degenerative arthritis established 
by x-ray findings is to be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected.  Given the fact that the 
veteran has not been shown to suffer from any limitation of 
extension of his left leg and from only very slight (10 
degrees) limitation of flexion of the left leg, a compensable 
rating is not warranted under the schedular criteria of 
either DC 5260 or 5261.   

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by degenerative arthritis is deemed to 
be limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet.App. 484, 488 (1991).  Thus, the Board 
finds that the veteran's left knee arthritis warrants a 10 
percent rating under DC 5003. 

Thus, the Board determines that a 30 percent rating under DC 
5314 and a separate 10 percent rating under DC 5003 are 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a more 
favorable determination.

The Board would point out that its disposition of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

A rating in excess of 30 percent under Diagnostic Code 5314 
for the veteran's residuals of a shell fragment wound of the 
left thigh with fascial herniation and retained metallic 
foreign body, and internal derangement of the left knee, 
postoperative, with degenerative joint disease and anterior 
cruciate ligament laxity, is denied.

A separate rating of 10 percent under Diagnostic Code 5003 
for the veteran's degenerative arthritis of the left knee is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

